Citation Nr: 0609057	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-07 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment for services provided by 
REACH/Mediplane Air Ambulance on February 11, 2003, in the 
amount of $18,330.08


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from May 1958 to April 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Medical Center in San Francisco, California, which 
denied payment of transportation costs to the appellant in 
the amount of $18,330.08.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The current record does not reflect any attempt by the VA 
Medical Center (VAMC) to comply with either the notice or the 
assistance requirements of the VCAA.

In addition, the record currently before the Board is 
incomplete.  The appellant's March 2004 VA Form 9, Appeal to 
the Board of Veterans' Appeals, indicates that block 8 was 
continued.  However, no continuation sheet is in the file, 
and the reverse side of the VA Form 9 is blank.  The full 
argument by the appellant should be associated with the 
claims file.

The Board also notes that medical records from Mendocino 
Coast District Hospital and Sutter Medical Center, the 
facilities that provided care to the veteran in February 
2003, are not associated with the file.  

A February 11, 2003, Transfer Coordinator Brief Note reflects 
that a call had been transferred to the Fee Hotline.  There 
does not appear to be any record of the decision from the fee 
hotline.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should forward to the 
appellant (REACH/Mediplane) a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the appellant should submit any 
pertinent evidence in its possession.  
The appellant should be given the 
appropriate amount of time to respond.

2.  The AOJ should obtain from the 
veteran the appropriate releases to 
request records from Mendocino Coast 
District Hospital and Sutter Medical 
Center for his treatment during February 
2003.  

3.  The AOJ should obtain a complete copy 
of the VA Form 9.

4.  The AOJ should determine if there is 
a record of a decision from the Fee 
Hotline, dated approximately February 11, 
2003.

5.  The AOJ should forward the file to a 
physician with the appropriate expertise 
to determine whether, at the time of 
transfer from Mendocino Coast District 
Hospital on February 11, 2003, the 
veteran was transferable to the San 
Francisco VAMC.  The examiner must 
determine whether he disagrees with the 
June 16, 2003 opinion of Dr. G. Mc. that 
he should have been transported to the 
closest facility and any further out of 
hospital time would have been clinically 
unwarranted and potentially clinically 
dangerous.  The physician should provide 
the full rationale for all stated 
opinions.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

